Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment and supplemental amendment filed December 1, 2022 and December 22, 2022, respectively, are acknowledged.  Claims 3 and 7-9 are deleted.  Claims 1, 4 and 10-11 are amended.  Claims 16-18 are added. Claims 13 and 15 are withdrawn.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210731) is/are removed.

3.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20210731) is/are removed.

4.	Since the elected species is free of prior art, a search extended to species I) an oil mist suppressant set forth in Claim 1, where the silicone compound is component (A1) has been performed. Now, Claims 1-2, 4-6, 10-14 and 16-18 are pending for consideration.



6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claims 1-2, 4-6, 10-13 and 16-18 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Hori (US 2011 0287267).
	Hori discloses a method of coating a fiber substrate by applying a composition comprising alkenyl functional polydiorganosiloxanes (i.e., oils), an organohydrogenpolysiloxane and a branched organopolysiloxane containing Q units and D units. ([0036]-[0043] and [0102]) A suitable branched organopolysiloxane contains 120 to 500 D units. ([0079]) Since the branched organopolysiloxane reads on Applicant’s oil mist suppressant, it would also function as such, and would possess similar properties including the increase of the maximum lamellar length and the miscibility.
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Hori does not teach or fairly suggest the presently claimed silicone compound (A) comprising component (A2).

9.	Applicant should notice that a markup version of the substituted specification dated December 22, 2021 is missing.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
February 1, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765